Citation Nr: 0410237	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  96-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar disability to 
include levoscoliosis.  

2.  Entitlement to service connection for right atrial enlargement 
and cardiomegaly.  

3.  Whether the appellant timely disagreed with the 30 percent 
evaluation assigned for Crohn's disease, the noncompensable 
evaluation assigned for a cataract of the right eye, and the 
noncompensable evaluation assigned for acne vulgaris.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from December 1993 to March 
1995.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO granted service 
connection and assigned a 30 percent evaluation for Crohn's 
disease, granted service connection and assigned a noncompensable 
evaluation for a cataract of the right eye, granted service 
connection and assigned a noncompensable evaluation for acne 
vulgaris, and denied the claims for service connection for 
scoliosis and for right atrial enlargement/cardiomegaly.  The 
appellant disagreed with and perfected an appeal as to the denials 
of service connection for scoliosis and right atrial 
enlargement/cardiomegaly.  In this decision, the Board addresses 
these claims on the merits.  

In a September 1997 remand, the Board addressed developmental 
matters pertaining to the service connection issues, and also 
assumed jurisdiction of what it erroneously assumed were 
disagreements over the evaluations assigned for the three 
disabilities granted service connection by the RO.  The Board, by 
a January 2004 letter, informed the appellant it improperly 
assumed jurisdiction over these claims.  In this decision, the 
Board DISMISSES those claims without prejudice, GRANTS service 
connection for scoliosis, and DENIES service connection for right 
atrial enlargement and cardiomegaly.  



FINDINGS OF FACT

1.  The appellant was in sound condition at entrance into service 
with respect to his lumbar spine.  

2.  Scoliosis of the lumbar spine was first noted during active 
service.  

3.  The record does not contain clear and unmistakable (obvious or 
manifest) evidence rebutting the presumption of soundness at 
entrance into service.  

4.  The appellant does not currently have right atrial 
enlargement/cardiomegaly.  

5.  By an August 1995 rating decision, the RO denied service 
connection for scoliosis and right atrial enlargement; granted 
service connection for Crohn's disease with a 30 percent 
evaluation assigned; and granted service connection for right eye 
cataract and acne vulgaris, both with noncompensable evaluations 
assigned.  

6.  The RO notified the appellant of that determination and of his 
appellate rights by letter dated August 11, 1995.  

7.  The appellant submitted a notice of disagreement with the 
denial of service connection for scoliosis and right atrial 
enlargement, but did not express disagreement with the ratings 
assigned to the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Scoliosis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


2.  Right atrial enlargement/cardiomegaly was not incurred in or 
aggravated during active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  

3.  The appellant did not timely disagree with the ratings 
assigned to service-connected Crohn's disease, right eye cataract, 
and acne vulgaris.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.101, 20.200, 20.201, 20.301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Scoliosis and Right Atrial Enlargement

The appellant seeks to establish service connection for scoliosis 
and right atrial enlargement.  She argues that the lumbar 
disability to include scoliosis and the right atrial enlargement 
were incurred in active service, or developed secondary to her 
service-connected Crohn's disease.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  With chronic disease shown as such in service or 
within the presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic disease - 
such as arthritis and cardiovascular-renal disease - that becomes 
manifest to a degree of 10 percent or more within one year from 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. § 3.307 (2003).  

Generally, in order to establish service connection, either the 
evidence must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory presumptions 
may be applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the result 
of a disorder of service origin.  38 C.F.R. § 3.310 (2003).  To 
establish service connection on a secondary basis for a disorder 
clearly separate from the service-connected disorder, there must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  See 38 
C.F.R. § 3.310 (2003); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Additionally, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the claimant shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With respect to the claim involving the lumbar spine, the 
appellant will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2003).  The service 
medical records include an April 1993 enlistment examination 
documenting a normal clinical evaluation of the spine and the 
appellant's denial of back pain or back trouble.  Thus, the 
appellant was in sound condition at entrance into service.  

Service treatment records indicated the appellant was admitted to 
a service medical facility in August 1994 for treatment of Crohn's 
disease, and while there was found to have pain involving the low 
back or the sacroiliac joint described as part of the overall 
Crohn-disease symptomatology.  While x-ray studies revealed a 
normal sacroiliac joint, a bone scan found minimal scoliosis of 
the lumbar spine, without other abnormality.  A September 1994 
separation examination noted a normal spine clinical evaluation 
and the appellant's complaints of recurrent back pain.  A December 
1994 medical board report diagnosed joint pain secondary to 
Crohn's disease, without specific mention of the lumbar spine.  
None of this evidence included medical comment discussing the 
etiology of the scoliosis noted on the bone scan.  The only 
medical comment of record discussing the etiology of the scoliosis 
is the VA examination in July 1998, which revealed a diagnosis of 
mild levoscoliosis of the lumbar spine.  There the examiner opined 
that the scoliosis was a lifelong disorder not caused by Crohn's 
disease or by treatment.  However, the examiner also noted that he 
could not locate x-ray and other studies conducted in service that 
formed the basis of the medical summaries he reviewed.  Thus, 
while there is an opinion that the lumbar scoliosis first noted in 
service was likely a lifelong situation, that opinion is not 
sufficient to constitute clear and unmistakable (obvious or 
manifest) evidence to rebut the presumption of soundness.  

The VA examination in November 1997 showed mild levoscoliosis of 
the lumbar spine and early degenerative changes of the lumbar 
spine.  The VA examination in September 1998 revealed a diagnosis 
of mild levoscoliosis of the lumbar spine.  Thus, there is medical 
evidence of a current scoliosis, thereby satisfying the initial 
element of the claim.  The in-service findings noted in the 
paragraph above satisfy the second element of a service-connection 
claim.  The chronicity of the in-service findings (1994) through 
the post-service evidence (1997) satisfies the third element of a 
service connection claim.  

Although the Board remanded the claim in September 1997 in part 
for a VA examination to address the presence and etiology of 
arthritis, scoliosis, and any other spinal symptomatology, it is 
noted that there is no medical evidence linking to service the 
early degenerative changes found by the VA examination of 
September 1998.  There was no diagnosis of arthritis.  In light of 
the evidence and based on this analysis, it is the determination 
of the Board that the evidence supports the claim of entitlement 
to service connection for scoliosis.  

As for the claim of entitlement to service connection for right 
atrial enlargement and cardiomegaly, VA examination in July 2003 
revealed no diagnosis or symptomatology associated with her 
cardiac system.  VA examinations of July 1995 and November 1997 
similarly revealed no diagnosis of a heart abnormality, and 
echocardiograms in July 1995, April 1996, and November 1997 were 
normal.  In short, there is no medical evidence associated with 
the claims file showing a current diagnosis of a heart 
abnormality, much less right atrial enlargement.  

The service medical records indicate that during treatment for 
Crohn's disease in August 1994, an echocardiogram was borderline 
because it found right atrial enlargement.  Also noted was a right 
costophrenic angle nodule on chest x-ray.  The enlistment 
examination in April 1993 showed a normal heart clinical 
evaluation and no indication of a history of right atrial 
enlargement.  However, as the most recent medical evidence, 
including the July 2003 VA examination, revealed no abnormalities 
of the cardiovascular system and specifically did not find right 
atrial enlargement, the evidence does not satisfy the initial 
element of the claim.  In light of the evidence, that is the lack 
of post service symptomatology or diagnosis of an abnormal cardiac 
condition or more specifically right atrial enlargement, it is the 
determination of the Board that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
right atrial enlargement.  

II.  Whether the Appellant Timely Disagreed 
With Ratings Assigned for the Service-Connected Disabilities

All questions in a matter, which pursuant to 38 U.S.C.A. § 5110(a) 
(West 2002) are subject to a decision by the Secretary, shall be 
subject to one review on appeal to the Secretary.  The Board shall 
make final decisions in such appeals on the Secretary's behalf.  
See 38 U.S.C.A. § 7104(a) (West 2002).  Prior to adjudicating the 
merits of this claim, the Board is obliged, as a statutory 
tribunal, to ensure it has jurisdiction over the claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citing 
FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31, 110 S.Ct. 596, 607-
08, 107 L.Ed.2d 603 (1990).  The Board may address questions 
pertaining to its jurisdictional authority to review a particular 
issue, including, but not limited to, determining whether a notice 
of disagreement is adequate and timely.  See 38 C.F.R. § 20.101(d) 
(2003).  

In September 1997 the Board in issued a Remand which erroneously 
assumed jurisdiction over three issues involving the initial 
evaluations assigned to three service-connected disabilities.  The 
RO granted service connection for these disabilities - Crohn's 
disease, right eye cataract, and acne vulgaris - in the initial 
rating decision on appeal.  By letter dated August 11, 1995, the 
RO informed the appellant of the actions taken in that rating, 
including the grant of service connection for these disabilities 
and the evaluations assigned to each.  

Appellate review will be initiated by a notice of disagreement, 
and completed by a substantive appeal after the statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2003).  A notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (the RO) and 
a desire to contest the result.  While special wording is not 
required, it must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  If the RO gave notice that adjudicative determinations 
were made on several issues at the same time, the appellant must 
in the notice of disagreement identify the specific determinations 
with which he or she disagrees.  38 C.F.R. § 20.201 (2003).  The 
notice must be filed with the RO within one year from the date 
that that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will be 
presumed to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 C.F.R. § 
20.302(a) (2003).  

The appellant submitted a notice of disagreement in October 1995, 
well within the one-year period.  In that notice of disagreement, 
which the appellant stated was "in reference to" the RO's notice 
letter, she specifically identified her disagreement with the 
denials of service connection for scoliosis and right atrial 
enlargement.  While she indicated her diagnosis of Crohn's 
disease, she went on to argue that this disorder led to other 
illnesses.  She stated that she was certain that scoliosis and 
right atrial enlargement have not been addressed and could cause 
considerable problems for her in the future.  She did not discuss 
or disagree with the ratings assigned to Crohn's disease, right 
eye cataract, or acne vulgaris.  

In November 1995 the RO issued a statement of the case regarding 
the issues of service connection for scoliosis and right atrial 
enlargement, the issues the appellant expressed disagreement with.  
The RO clearly and correctly interpreted the notice of 
disagreement as applying only to these issues, and as not 
encompassing any claims for increased evaluations.  If the RO had 
concerns over the scope of the notice of disagreement, it would 
properly have sought clarification sufficient to identify the 
issues disagreed with.  See 38 C.F.R. § 19.26 (2003) ("When a 
notice of disagreement is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to identify 
the issue, or issues, being appealed should be requested from the 
claimant or his or her representative.").  It is clear from the 
language of the notice of disagreement that the appellant 
disagreed only with the service-connection issues, and did not 
seek to appeal any issues regarding the rating of the service-
connected disabilities.  

This conclusion is reinforced by the appellant's January 1996 
substantive appeal and by her representative's February and May 
1997 statements, none of which disagreed with the ratings assigned 
to the service-connected disabilities or referred to any 
dissatisfaction with these ratings.  It was not until the Board's 
September 1997 remand in this case that the questions of the 
appropriate ratings to be assigned to the service-connected 
disability were raised.  

By a January 12, 2004, letter, the Board informed the appellant 
and her representative of these facts.  The Board set forth the 
law concerning its jurisdiction, the timeline of events in this 
case, and the reasoning why the Board intended to dismiss the 
appeal for lack of jurisdiction.  The letter noted that 38 C.F.R. 
§ 20.101(d) required the Board to provide her with notice of the 
potential jurisdictional defect and provide an opportunity to 
present argument or evidence relevant to the jurisdictional 
question.  The Board provided the appellant with 60 days to 
respond, after which, in the absence of a response, it would 
assume she did not have anything else to submit and proceed with 
adjudication.  

Given that the appellant has not submitted a timely notice of 
disagreement with regard to the ratings assigned to the service-
connected disabilities, and has not responded to the Board's 
January 2004 letter, the Board is without appellate jurisdiction 
to consider the issues.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.101 (2003).  The claims are dismissed.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 are 
effective retroactively to claims filed and pending before the 
date of enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  The United States Court of 
Appeals for the Federal Circuit has ruled that the retroactive 
effective date provision of the Act applies only to the amendments 
to 38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  However, the VA regulations promulgated to implement the 
Act provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

The claims involve requests for service connection and there is no 
issue as to whether they are substantially complete.  38 U.S.C.A. 
§5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  The appellant filed the appropriate form seeking to 
establish entitlement to service connected compensation in March 
1995.  

VA must provide the claimant and the claimant's representative, if 
any, notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
VCAA notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

In a November 1995 statement of the case and an October 1996 
supplemental statement of the case, the RO informed the appellant 
of the applicable law, the evidence considered, and the reasons 
for its decisions.  Following the Board's September 1997 remand, 
the RO sent the appellant an October 1997 letter asking her 
assistance in obtaining evidence necessary to substantiate the 
claims.  In October 1998 and August 2002, the RO issued 
supplemental statements of the case, and in February 2002 it sent 
the appellant a letter discussing the responsibilities of VA and 
herself in obtaining the evidence necessary to substantiate the 
claims.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) (holding, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits).  The 
statement and supplemental statements of the case listed the 
evidence considered, the legal criteria for evaluating the claims, 
and the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and evidence 
necessary to substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the applicable notice in this case, first issued after the 
initial rating action (that was promulgated prior to enactment of 
the VCAA) did not comply with holding in Pelegrini, any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  The content of the aggregated notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, and after 
additional development based on the appellant's response to the 
initial notice, the case was readjudicated and appropriate notice 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical records 
and those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  Assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The claims file includes the service 
medical records, including the enlistment and separation 
examinations, the in-service hospital records, and the medical 
evaluation board report.  Also of record is VA clinical records 
and examination reports pertinent to the claims.  The appellant 
has not identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA have 
been substantially met by the RO.  



ORDER

Entitlement to service connection for scoliosis is granted.  

Entitlement to service connection for right atrial 
enlargement/cardiomegaly is denied.  

Because the Board lacks jurisdiction, the claims of entitlement to 
increased evaluations for Crohn's disease, right eye cataract, and 
acne vulgaris are dismissed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



